IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                                 April 14, 2015 Session

                STATE OF TENNESSEE v. JEROME SANDERS

              Direct Appeal from the Criminal Court for Shelby County
                        No. 11-01039 Lee V. Coffee, Judge



               No. W2014-00989-CCA-R3-CD – Filed January 27, 2016



A Shelby County Criminal Court Jury convicted the appellant, Jerome Sanders, of
aggravated robbery, a Class B felony, and the trial court sentenced him as a Range II,
multiple offender to eighteen years to be served at eighty-five percent. On appeal, the
appellant contends that the the trial court erred by refusing to suppress pretrial
identifications of him made by the victim; that the trial court erred by failing to suppress
his statement to police; that the trial court improperly questioned the victim, which
commented on the evidence and bolstered the victim‟s credibility; that the trial court
should have recused itself because the court‟s conduct and demeanor created judicial
bias; that the trial court admitted evidence in violation of Tennessee Rule of Evidence
404(b); that the trial court erred by admitting the co-defendant‟s statement into evidence;
that the State committed prosecutorial misconduct during closing arguments; and that
cumulative error warrants a new trial. Based upon the oral arguments, the record, and the
parties‟ briefs, we conclude that trial court committed reversible error by potentially
allowing the jury to hear improper propensity evidence in violation of Rule 404(b),
Tennessee Rules of Evidence. Therefore, the appellant‟s conviction is reversed, and the
case is remanded for a new trial, at which another judge shall preside.

 Tenn. R. App. 3 Appeal as of Right; Judgment of the Criminal Court is Reversed,
                           and the Case is Remanded.

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which THOMAS T.
WOODALL, P.J., and JAMES CURWOOD WITT, JR., J., joined.

André C. Wharton and Alexander Wharton, Memphis, Tennessee, for the appellant,
Jerome Sanders.
Herbert H. Slatery III, Attorney General and Reporter; Caitlin Smith, Assistant Attorney
General; Amy P. Weirich, District Attorney General; and Glen C. Baity, Stacey
McEndree, and Danielle McCollum, Assistant District Attorneys General, for the
appellee, State of Tennessee.

                                       OPINION

                                I. Factual Background

       In February 2011, the Shelby County Grand Jury indicted the appellant and Corey
Brown for the aggravated robbery of Jarvis Robinson. Brown pled guilty as charged and
was sentenced as a Range I, standard offender to eight years in confinement. The
appellant proceeded to trial.

       Although the appellant does not contest the sufficiency of the evidence, we will
summarize the proof presented at trial. Kandace Turley testified that in October 2010,
she was dating Brown and lived in the Peppertree apartment complex in Memphis.
Brown and the appellant were friends, and Turley knew the appellant as “J-Roc.”
Sometime in October 2010, Brown went to jail. About one week before his confinement,
Brown and Turley were at Turley‟s apartment. The appellant arrived and had two guns.
One was the size of a shotgun, and the other was a black handgun. The appellant went to
the back bedroom, where Brown was located. About thirty minutes later, both men came
into the living room. The appellant stated that they were going to “go hit a lick,” which
Turley understood to mean commit a robbery. Brown wrapped a hoodie around his head,
and the appellant put a t-shirt over his head. The appellant had the handgun, and Brown
had the large gun. Turley said that when the two men left her apartment, “[i]t was getting
close to the evening, but it wasn‟t dark.”

       On cross-examination, Turley testified that she could not remember what the
appellant and Brown were wearing. Turley said that Brown later returned to her
apartment and that he was calm and went to sleep. Turley acknowledged that Brown
asked her to “get rid of some gray sweats.” She threw the clothing away.

        Denise Cage testified that one night in October 2010, she was at home watching
television and heard someone knock on her door. She “cracked” open the door, and a
man said, “Let me in. I‟ve been shot. They after me.” The man sounded scared. Cage
told him that she could not let him in but that she would call for help. Cage said that she
heard a gunshot, that the man “took off running,” and that she telephoned the police.

      On cross-examination, Cage testified that in October 2010, she lived on
Marthagene Drive in the Faronia Square apartment complex. She said that it was dark
                                           -2-
outside at the time of the incident and acknowledged that it had been dark for a couple of
hours. She also acknowledged that the man did not say anything about a robbery.

        Trebor Hall testified that in October 2010, she lived in the Faronia Square
apartment complex, near the Peppertree apartments. One night, Hall was sitting in her
car in the Faronia Square parking lot and heard a gunshot. She said she saw a young man
“coming like from the side of my apartments.” He was moving slowly, appeared to be in
shock, and was holding his right side. The man collapsed onto a car, and Hall got out of
her car and went to help him. She telephoned the police and applied a towel to his
wound. Hall said that she asked the man if he knew who shot him and that he told her he
“[knew] of them.” The man said he also had been robbed. Hall identified Jarvis
Robinson in the courtroom as the man with the gunshot wound.

        Twenty-four-year-old Jarvis Robinson testified that on October 4, 2010, he was
living on Mickey Drive, which was “the next street over” from the Peppertree and
Faronia apartments. About 9:00 p.m., the victim was on his way to a friend‟s house and
was “walking down Finley Road, about to go towards the [short]cut in Faronia.” The
victim saw a man running toward him with a gun. The man told the victim, “„[N*****],
give me whatever in your pocket.‟” The victim said that the gun was “a black .22” and
that the man was wearing a mask that “started from the tip of his nose on down.”
Streetlights were on, and the victim could see the man‟s nose, eyes, “dreads,” and
forehead. The victim told the man that he did not have any money but pulled his
identification, keys, and some change out of his pocket. The man snatched the items out
of the victim‟s hand. The victim said that at that point, a second man “jumped in” and
told the victim, “„[Motherf*****], give that man the money.‟” The second man had a
black shotgun. The first man asked the victim, “„You think I‟m playing?‟” He then
cocked his gun and shot the victim‟s right side.

       The victim testified that he started knocking on apartment doors in Faronia Square
and that the two men ran toward Peppertree. A woman came to her door, and the victim
asked her to call the police. However, the second man fired the shotgun, so the woman
shut her door. The victim could see the two men at the Peppertree apartments. The
victim flagged down a woman who was in her car, and she telephoned 911 and applied a
towel to his wound. The victim spent five or six hours in the hospital and did not need
surgery because the bullet “went in and out.”

       The victim testified that he knew both of the robbers but did not know their names.
When he got home from the hospital, he described the robbers to two friends, and his
friends gave him the names “J-Roc” and “Corey.” The victim then gave those names to
Sergeant André Pruitt. On October 8, 2010, Sergeant Pruitt showed the victim “[a]bout”
three, six-photograph arrays. The victim selected Brown‟s photograph from one of the
                                           -3-
arrays and identified Brown as the man with the shotgun. The victim did not identify
anyone from the other two arrays. Four days later, Sergeant Pruitt showed the victim two
or three additional arrays. The victim selected J-Roc‟s photograph from one of them and
identified J-Roc, who was the appellant, as the man who shot him. In December 2010,
the victim testified at the appellant‟s preliminary hearing and identified the appellant as
the robber who shot him in the side. Prior to the hearing, Sergeant Pruitt had shown
some photograph arrays to the victim. The victim said he could have identified the
appellant at the hearing even if he had not seen the arrays.

       On cross-examination, the victim testified that the appellant‟s hair on the night of
the crimes looked different than the appellant‟s hair in the photograph array. At first, the
victim testified that neither of the robbers was wearing gray clothing. However, he then
stated that the appellant was wearing a blue and gray Dallas Cowboys jacket. Both
robbers were wearing ski masks, but the masks did not cover their faces entirely. The
victim denied telling the police that one of the robbers was wearing a blue and black coat
and had a blue bandana around his mouth. The victim said that he had seen the appellant
and Brown many times before October 4, 2010, and that he saw them the afternoon
before the shooting. Although he did not know the appellant‟s and Brown‟s names on
October 4, a friend and a cousin later gave him their names. The victim acknowledged
that many people had dreadlocks, including both the appellant and Brown. He said the
police never showed him a photograph of Quientel Collins.

      Upon being questioned by the trial court, the victim testified that he did not know
anyone named Quientel Collins. He said he would not be able to identify Collins in a
photograph array.

       Officer Pierce Hayden of the Memphis Police Department (MPD) testified that he
responded to the shooting and was the first officer to arrive. The victim was “pretty
hysterical and scared” and told Officer Hayden that he had been robbed and shot by two
men. The victim described the men and said that one of them had a pistol and that the
other had a shotgun. The victim stated that he had seen both men several times
previously in the Peppertree apartments and that they possibly lived there.

       On cross-examination, Officer Hayden acknowledged that the victim said one of
the robbers was wearing a blue scarf around his face and a blue jacket. The victim did
not say the robbers were wearing shirts around their heads. The victim told Officer
Hayden that the men took his identification but did not say that they took his keys or
money.

      Officer Eric Hutchison of the MPD testified that he was dispatched to the crime
scene. He photographed a .22-caliber bullet casing partially hidden by leaves and
                                            -4-
collected the casing. He also photographed a possible blood spot.

       Sergeant André Pruitt of the MPD testified that he investigated the case and talked
with the victim on the morning of October 5, 2010. He also went to the crime scene and
spoke with officers from the area‟s Raines Station Precinct. Officers from Raines Station
gave Sergeant Pruitt the names of two suspects, Corey Brown and Quientel Collins,
whom the officers knew from the neighborhood and had a “history of dealing with.” On
October 8, 2010, Sergeant Pruitt prepared two, six-photograph arrays, one containing
Brown‟s photograph and one containing Collins‟s photograph. He showed the arrays to
the victim, and the victim picked out Brown‟s photograph but not Collins‟s photograph.
Sergeant Pruitt stated that he did not keep the array containing Collins‟s photograph
because he had been working on robbery cases for only two or three months and “at the
time, [he] didn‟t know [he] would need it.”

       Sergeant Pruitt testified that the victim told him the second man involved in the
robbery was “J-Roc.” Sergeant Pruitt spoke with Corey Brown and learned J-Roc was
the appellant. Sergeant Pruitt prepared a six-photograph array containing the appellant‟s
photograph and showed it to the victim on October 12, 2010. The victim identified the
appellant as the man who shot him. Later that day, Sergeant Pruitt had the appellant
arrested and brought to the police department. The appellant waived his rights and
admitted to being involved in the crime. Sergeant Brown asked the appellant how the
crime took place, and the appellant told him,

              Through the gate. We, I was going to the cut, we asked him
              to come and he tried to get back through the hole and he
              pulled the gun on him. We asked him for his money and he
              said he didn‟t have any and he gave me his ID and said that‟s
              all he got. I had my hand out and he gave me his stuff. The
              other person said where it at, and he told him to give it up. I
              heard a shot, two shots.

        On cross-examination, Sergeant Pruitt testified that the victim claimed he had been
shot while walking home from the gym. The victim did not say anything about walking
to a friend‟s house. The victim described the first robber as five feet, eleven inches tall;
weighing 140 pounds; and wearing blue jeans and a blue or black “big” coat. The victim
did not say the robber was wearing a Cowboys jacket. The victim said the first robber
also was wearing an “open-face” ski mask and a bandana around his mouth. The victim
described the second robber as five feet, eleven inches to six feet tall; weighing 160
pounds; and wearing all-black clothing and a ski mask. According to the appellant‟s
“arrest ticket,” which Sergeant Pruitt signed, the appellant was six feet, two inches tall
and weighed 180 pounds. Sergeant Pruitt did not take the victim‟s formal statement
                                            -5-
about the crimes until October 16, 2010, four days after the appellant‟s arrest. Sergeant
Pruitt acknowledged that the appellant‟s appearance in the photograph array may have
differed from the appellant‟s appearance on the day of his arrest, explaining that
photographs in an array “are old pictures of individuals who had already been arrested.”

       Sergeant Pruitt testified that he knew the appellant could read because he had the
appellant read an Advice of Rights form during the appellant‟s interview. The appellant
complained of being in pain, so Sergeant Pruitt gave him two Aleve Gel Caps and
continued the interview. Sergeant Pruitt said he typically did not show a witness a
photograph array prior to a preliminary hearing because he did not want to mislead the
witness. Sergeant Pruitt never questioned Quientel Collins.

       On redirect examination, Sergeant Pruitt testified that the victim never picked out
Collins‟s photograph. The victim did not have any trouble identifying the appellant as
one of the robbers.

       Lieutenant Myron Fair of the MPD testified that he assisted Sergeant Pruitt with
this case and was present when Sergeant Pruitt interviewed the appellant on October 12.
Sergeant Pruitt showed a photograph array to the appellant and told him that the victim
had identified him. The appellant then told Sergeant Pruitt about his involvement.
Sergeant Pruitt typed the appellant‟s statement, the appellant made a correction to the
statement, and the appellant signed the statement. Lieutenant Fair said he was not present
when Sergeant Pruitt advised the appellant of his rights. During the interview, the
appellant did not appear to be under the influence of an intoxicant or in pain. On cross-
examination, Lieutenant Fair testified that he was unaware the appellant had received
pain medication.

       At the close of the State‟s proof, the State played an audio-recorded jailhouse
telephone call between the appellant and his mother. During the call, the appellant told
his mother that he had admitted to a robbery and that he was “going to do my time on it.”
The appellant‟s mother asked him, “Why did you admit to it?” The appellant answered,
“Because I did it. I did it, that‟s why.”

       Sergeant Robert M. Edwards of the MPD testified for the appellant that he spoke
with the victim at the hospital after the shooting. The victim described the first suspect as
five feet, eleven inches tall; having “dreads on top with a fade”; and wearing a black
jacket and a dark-colored ski mask. The victim described the second suspect as five feet,
ten inches tall; having “long dreads”; and wearing dark clothing and a ski mask. The
victim told Sergeant Edwards that he was familiar with the suspects but did not know
their names. Sergeant Edwards‟s notes did not reflect that the victim said either man was
wearing a bandana or a shirt covering his face. On cross-examination, Sergeant Edwards
                                            -6-
testified that the victim said he saw the two suspects “„on a regular basis in the Peppertree
Apartments.‟”

       The jury convicted the appellant as charged of aggravated robbery, a Class B
felony. After a sentencing hearing, the trial court sentenced him as a Range II, multiple
offender to eighteen years to be served at eighty-five percent release eligibility.

                                       II. Analysis

                                 A. Pretrial Identifications

        The appellant contends that the trial court should have suppressed the victim‟s
pretrial identifications of him because Sergeant Pruitt tainted the identifications by
showing the victim the appellant‟s photograph array prior to the appellant‟s preliminary
hearing and by failing to preserve the photograph array containing suspect Quientel
Collins‟s photograph. The State argues that the trial court properly denied the appellant‟s
motion to suppress. We agree with the State.

        Before trial, the appellant filed a motion to suppress any evidence related to the
victim‟s identification of him as one of the robbers. In the motion, the appellant raised
various bases for the suppression, including that Sergeant Pruitt had selected his
photograph based on information that did not come from the victim, that the appellant‟s
photograph was “grossly distinguishable” from the other photographs in the array, and
that the photograph array was shown to the victim more than one week after the robbery.

       At a hearing on the motion, Sergeant Pruitt testified for the State that he spoke
with the victim on the morning of October 5, 2010. According to Sergeant Pruitt‟s notes,
the victim described one of the robbers as “„male black, nineteen to twenty-one, five-
eleven, one hundred forty pounds. Hairstyle, dreads, with hair cut off on the side,
wearing blue jeans, blue/black big coat, ski mask, open-face, and blue bandana around
mouth.” After Sergeant Pruitt developed the appellant as a suspect, he used the
“Mugshots database” to prepare a photograph array containing the appellant‟s
photograph. Sergeant Pruitt went over an Advice to Witness Viewing Photographic
Display form with the victim, and the victim signed the form. Sergeant Pruitt showed the
array, which contained six photographs of “[m]ale blacks with dreads,” to the victim. The
victim circled the appellant‟s photograph and identified him as “„the guy that shot me
with a .22.‟”

      On cross-examination, Sergeant Priutt testified that after the robbery, he spoke
with officers from the Raines Station Task Force and gave them the descriptions of the
suspects. The officers then “started giving [Sergeant Pruitt] some names,” including the
                                            -7-
names of Corey Brown and Quientel Collins. On October 8, Sergeant Pruitt prepared two
photograph arrays that included Brown‟s and Collins‟s photographs and showed them to
the victim. The victim identified Brown as one of the robbers but not Collins.

       At that point, defense counsel requested to see the array containing Collins‟s
photograph, and the State responded, “Well, keep going. I‟m looking.” Sergeant Pruitt
acknowledged that he prepared a “supplement” and that he did not note the victim‟s
failure to identify Collins in the supplment. When asked why he failed to do so, he
answered, “I don‟t know why. Human error.” The State later advised the court and
defense counsel that it did not have the array containing Collins‟s photograph.

        The victim testified that “[t]he dude that shot me, his nose and on down was
covered.” The second robber was wearing a ski mask, but the victim could see his eyes
and nose through “the big old hole.” The victim did not have any problem seeing their
faces and recognized them from the Peppertree apartments but did not know their names.
The victim learned the names “J-Roc” and “Corey” from a friend and gave the names to
Sergeant Pruitt. On October 8, Sergeant Pruitt showed the victim two photograph arrays,
and the victim picked out Corey Brown‟s photograph from one of them. He did not
identify anyone from the second array. Subsequently, Sergeant Pruitt showed the victim
a third array containing the appellant‟s photograph, and the victim identified the appellant
as the other robber. At the appellant‟s preliminary hearing, the victim also identified the
appellant as one of the robbers.

       On cross-examination, the victim testified that it was dark at the time of the
robbery but acknowledged that street lights were on. He acknowledged that the
photographs in the October 12 array did not have the same backgrounds and that the
complexions of some of the individuals appeared lighter than others. The victim also
acknowledged that he talked with Sergeant Pruitt before the appellant‟s preliminary
hearing. Sergeant Pruitt showed the array containing the appellant‟s photograph to the
victim and asked, “„Do you think you can still remember him?‟” The victim told him
yes. During the hearing, the victim identified the appellant as the man who shot him.

       The trial court questioned the victim, asking if he could have identified the
appellant at the preliminary hearing without seeing the photospread prior to the hearing.
The victim said yes.

       Sergeant Edwards testified that he interviewed the victim at the hospital on
October 4, 2010. The victim said that both of the robbers were wearing ski masks but
that he knew who they were because he had seen them on a regular basis in the
Peppertree apartments. The victim described one of the robbers as five feet, eleven
inches tall and having a medium build, a dark complexion, and “dreads . . . on top with a
                                            -8-
fade.” The victim said the robber was wearing a blue and black jacket but did not
mention a scarf or Dallas Cowboys jacket. The victim described the second robber as
five feet, eleven inches tall; wearing all-black clothing; and having bright skin, a medium
build, and “long dreads.”

        Defense counsel introduced the photograph array containing the appellant‟s
photograph into evidence and argued that, based on the differences in the photographs
and the victim‟s inconsistent descriptions of the robbers, the trial court should suppress
the victim‟s pre-trial identifcations of the appellant. Defense counsel also argued that the
trial court should consider Sergeant Pruitt‟s showing the array to the victim before the
appellant‟s preliminary hearing and “give that some weight.” The trial court stated that
based upon Neil v. Biggers, 409 U.S. 188 (1972), it had considered the totality of the
circumstances concerning the appellant‟s array. The trial court noted that “there are some
differences in the photographic spread” but found the differences to be “miniscule” and
ruled that the array was not unduly suggestive. Thus, the court denied the appellant‟s
motion to suppress.

       Subsequently, the appellant filed a motion to dismiss the indictment based upon
defense counsel‟s learning during the suppression hearing that Sergeant Pruitt had failed
to preserve the photograph array containing Collins‟s photograph. In the motion, the
appellant argued that the officer had a duty to preserve the array, that the jury “will now
not be able to appreciate what [the victim] reviewed, perceived or was told at the time all
of the photographic spreads were shown to him,” and that the array was “very
significant” impeachment evidence.

       At a hearing on the motion to dismiss the indictment, the State advised the trial
court that Sergeant Pruitt did not preserve the original array but saved it in a “Mug Shots
database.” Therefore, it could be printed and made available to defense counsel. The
State noted that defense counsel had cross-examined Sergeant Pruitt and the victim about
the array at the suppression hearing. The trial court ruled that the State had a duty to
preserve the array but that Sergeant Pruitt‟s loss of the array was “simple human error.”
The court found that the signficance of the missing array was “not great” because the
victim testified unequivocally that no one in the array was involved in the crime and that,
in any event, an exact duplicate of the array was available; therefore, the appellant was
not prejudiced by the loss of the evidence.

        In reviewing a trial court‟s determinations regarding a suppression hearing,
“[q]uestions of credibility of the witnesses, the weight and value of the evidence, and
resolution of conflicts in the evidence are matters entrusted to the trial judge as the trier
of fact.” State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996). Thus, “a trial court‟s findings
of fact in a suppression hearing will be upheld unless the evidence preponderates
                                            -9-
otherwise.” Id. Nevertheless, appellate courts will review the trial court‟s application of
law to the facts purely de novo. See State v. Walton, 41 S.W.3d 75, 81 (Tenn. 2001).
Furthermore, the prevailing party is “entitled to the strongest legitimate view of the
evidence adduced at the suppression hearing as well as all reasonable and legitimate
inferences that may be drawn from that evidence.” Odom, 928 S.W.2d at 23. We note
that “in evaluating the correctness of a trial court‟s ruling on a pretrial motion to
suppress, appellate courts may consider the proof adduced both at the suppression
hearing and at trial.” State v. Henning, 975 S.W.2d 290, 299 (Tenn. 1998).

        First, the appellant claims that the trial court erred by refusing to suppress the
victim‟s pretrial identifications of him because Sergeant Pruitt tainted the identifications
by showing the victim the appellant‟s photograph array prior to the appellant‟s
preliminary hearing. The State argues that the appellant has waived the issue because he
failed to raise it in his motion to suppress, which resulted in the the trial court‟s failing to
address the issue. Although defense counsel did not mention the issue in the motion,
counsel questioned Sergeant Pruitt and the victim about the officer‟s showing the array to
the victim before the preliminary hearing. The trial court also questioned the victim
about it. Moreover, defense counsel asked the trial court to consider that factor in its
determination as to whether the the victim‟s identification of the appellant in the October
12 photograph array should be suppressed. Therefore, we conclude that the appellant
sufficiently preserved the issue for our review.

       Nevertheless, we conclude that the appellant is not entitled to relief. The appellant
contends that Sergeant Pruitt‟s showing the victim the photograph array prior to the
preliminary hearing tainted all of the victim‟s pretrial identications of him. However, the
evidence at the suppression hearing and at trial established that the victim advised
Sergeant Pruitt shortly after the shooting that he recognized the robbers. Although the
victim did not know their names, he was able to learn their nicknames from friends and
gave those nicknames to the officer. Sergeant Pruitt learned the appellant‟s real name,
prepared a photograph array containing the appellant‟s photograph, and showed it to the
victim on October 12. The victim picked out the appellant‟s photograph, and we fail to
see how Sergeant Pruitt‟s later showing the victim the array at the preliminary hearing
tainted that October 12 identification. Moreover, the trial court specifically asked the
victim at the suppression hearing if he could have identified the appellant at the
preliminary hearing without seeing the array, and the appellant said yes. The trial court
obviously accredited the victim‟s testimony and concluded that his seeing the array prior
to the hearing did not taint his pretrial idenifications of the appellant. Therefore, we
conclude that the trial court did not err by denying the appellant‟s motion to suppress.

       Next, the appellant contends that the trial court should have suppressed the
victim‟s pretrial identifications of him pursuant to State v. Ferguson, 2 S.W.3d 912
                                             - 10 -
(Tenn. 1999), because Sergeant Pruitt failed to preserve the photograph array containing
Collins‟s photograph. The Due Process Clause of the Fourteenth Amendment to the
United States Constitution and article I, section 8 of the Tennessee Constitution afford
every criminal defendant the right to a fair trial. See Johnson v. State, 38 S.W.3d 52, 55
(Tenn. 2001). As such, the State has a constitutional duty to furnish a defendant with
exculpatory evidence pertaining to the defendant‟s guilt or innocence or to the potential
punishment faced by a defendant. See Brady v. Maryland, 373 U.S. 83, 87 (1963).

        In Ferguson, our supreme court addressed the issue of when a defendant is entitled
to relief in the event the State has lost or destroyed evidence that was alleged to have
been exculpatory. 2 S.W.3d at 915-18. The court explained that a reviewing court must
first determine whether the State had a duty to preserve the lost or destroyed evidence. Id.
at 917. Ordinarily, “the State has a duty to preserve all evidence subject to discovery and
inspection under Tenn. R. Crim. P. 16, or other applicable law.” Id. However,

              “[w]hatever duty the Constitution imposes on the States to
              preserve evidence, that duty must be limited to evidence that
              might be expected to play a significant role in the suspect‟s
              defense. To meet this standard of constitutional materiality,
              evidence must both possess an exculpatory value that was
              apparent before the evidence was destroyed, and be of such a
              nature that the defendant would be unable to obtain
              comparable evidence by other reasonably available means.”

Id. (quoting California v. Trombetta, 467 U.S. 479, 488-89 (1984)).

       If the proof demonstrates the existence of a duty to preserve the evidence and
further shows that the State has failed in that duty, a court must proceed with a balancing
analysis involving consideration of the following factors:

              1. The degree of negligence involved;

              2. The significance of the destroyed evidence, considered in
              light of the probative value and reliability of secondary or
              substitute evidence that remains available; and

              3. The sufficiency of the other evidence used at trial to
              support the conviction.

Id. (footnote omitted). If the court‟s consideration of these factors reveals that a trial
without the missing evidence would lack fundamental fairness, the court may consider
                                           - 11 -
several options such as dismissing the charges or providing an appropriate jury
instruction. Id. Generally, a trial court‟s decision to admit or exclude evidence at trial
will not be overturned absent an abuse of discretion. State v. James, 81 S.W.3d 751, 760
(Tenn. 2002). An abuse of discretion exists when the “„court applied an incorrect legal
standard, or reached a decision which is against logic or reasoning that caused an
injustice to the party complaining.‟” State v. Shirley, 6 S.W.3d 243, 247 (Tenn. 1999)
(quoting State v. Shuck, 953 S.W.2d 662, 669 (Tenn. 1997)).

       Turning to the instant case, the trial court addressed all of the Ferguson factors.
The court found that the State had a duty to preserve the array but that Sergeant Pruitt‟s
loss of the array was “simple human error.” We note that Sergeant Pruitt did not explain
what happened to the array during the motion to dismiss the indictment. At trial, though,
he stated that that he did not keep the array because he had been investingating robbery
cases for only two or three months and did not think he needed to keep it. Nothing
indicates that Sergeant Pruitt destroyed the evidence maliciously or intending to
disadvantage the appellant. Therefore, Sergeant Pruitt‟s intentional disposal of the array
was simple negligence.

        As to the significance of the evidence, the appellant characterizes the array
containing Collins‟s photograph and the array‟s accompanying witness advice form as
“critical pieces” of evidence and that the failure to preserve the evidence prevented him
from cross-examining witnesses about the similarities between the six photographs or the
consistency of the photographs with the victim‟s description of the suspects. He also
contends in his responsive brief that he could have used the array to impeach Sergeant
Pruitt‟s testimony because the victim testified that Sergeant Pruitt never showed the array
to him.

       Regarding the appellant‟s latter claim that the array had impeachment value
because the victim testified that Sergeant Pruitt never showed the array to him, we
believe the appellant has misrepresented the evidence. The victim testified at the
suppression hearing and at trial that Sergeant Pruitt showed him photograph arrays on
October 8 and that he identified only one of the robbers, Brown. His testimony was
entirely consistent with Sergeant Pruitt‟s testimony at the suppression hearing and at trial
that Sergeant Pruitt showed the array containing Collins‟s photograph to the victim on
October 8 and that the victim did not identify anyone. Granted, defense counsel asked
the victim at trial if Sergeant Pruitt ever showed him a photograph of Quientel Collins,
and the victim said no. However, the victim‟s answer was a logical response given that
the victim said he did not know Collins and could not identify a photograph of him.
Therefore, we question the impeachment value of the destroyed evidence. In any event,
we agree with the trial court that the significance of the evidence was low in light of the
fact that the original array was saved in the Mugshot database and that an exact duplicate
                                           - 12 -
was available to the defense. Finally, the remaining evidence was more than sufficient to
convict the appellant. Therefore, we conclude that the appellant‟s trial without the
evidence was not fundamentally unfair and that the trial court properly denied the
appellant‟s motion to suppress the victim‟s pretrial identifications.

                                 B. Statement to Police

        The appellant contends that the trial court erred by denying his motion to suppress
his statement to Sergeant Pruitt. The State argues that the trial court properly denied the
motion. We agree with the State.

       Before trial, the appellant filed a motion to suppress his October 12, 2010
statement. In the motion, the appellant alleged that his limited intelligence prevented him
from knowingly, intelligently, and voluntarily waiving his rights. He also alleged that he
was under the influence of an intoxicant and in “excruciating” pain from a recent gunshot
wound during his police interview and that the “overall circumstances” of his
interrogation supported suppression.

       At a hearing on the motion, Sergeant Pruitt testified for the State that the police
knew the appellant “was responsible for several robberies.” The police arrested the
appellant on October 12, 2010, and Sergeant Pruit met with him in the Robbery Bureau at
3:55 p.m. The appellant told Sergeant Pruitt that he had completed the eleventh grade
and answered questions on an Advice of Rights form, stating that he could read, was not
under the influence of drugs, was not suffering from any mental disorder, and was not in
any physical discomfort that would prevent him from participating in an interview.
Sergeant Pruitt said that the appellant did not seem to have any problem understanding
and that the appellant signed the Advice of Rights form, waiving his rights. The
appellant had been shot sometime before his interview and told Sergeant Pruitt that “they
didn‟t give him any medicine at the hospital.” The appellant complained of pain, so
Sergeant Pruitt gave him two Aleve Liquid Gels. Sergeant Pruitt said that he did not
threaten or promise the appellant anything and that the appellant gave a “[v]ery short”
statement. The interview ended about 7:00 p.m. The appellant reviewed his statement,
made one change to it, and signed the statement.

       On cross-examination, Sergeant Pruitt testified that the police arrested the
appellant at 12:18 p.m. and that he gave the pain medication to the appellant at 3:55 p.m.
He did not begin taking the appellant‟s statement until 6:00 p.m.

      Lieutenant Vivian Murray of the MPD testified for the State that on October 12,
2010, she was investigating a murder case in which the appellant was a suspect. After
Sergeant Pruitt interviewed the appellant, Lieutenant Murray interviewed him. The
                                           - 13 -
interview began about 7:15 p.m., and she did not “re-Mirandize” him. She said the
appellant had been shot recently but “seemed fine,” did not appear to be in pain, and
seemed to understand what was happening. The appellant told Lieutnant Murray that he
had used drugs “a day or so” before the interview but that the gunshot wound “„blew the
high right out of him.‟” Lieutenant Murray offered to let the appellant use the restroom
or have something to eat before the interview, but he declined. At 9:00 p.m., Lieutenant
Murray took a break from the interview and got the appellant something to eat and drink.
She said she never threatened him or promised him anything. The appellant told her that
he had an eleventh-grade education. The appellant gave a multi-page statement, read and
initialed each page, and signed the statement.

        On cross-examination, Lieuteant Murray testified that the appellant‟s interview
was not recorded. She said that he did not appear tired but that he was “a little restless . .
. as if he didn‟t want to be there.” She stated that the appellant did not seem “slow” and
that he appeared to be of normal intelligence for an African-American male his age. She
said, “I wouldn‟t call him a scholar, but I didn‟t feel that he was unintelligent or could not
understand.”

       Sergeant Robert Wilkie of the MPD testified for the appellant that he assisted
Lieutenant Murray with the appellant‟s homicide interview on October 12. Sergeant
Pruitt had advised the appellant of his rights, so Sergeant Wilkie and Lieutenant Murray
did not readvise him of his rights. Sergeant Wilkie said he did not know that Sergeant
Pruitt had given the appellant Alleve in the Robbery Bureau. He said that the appellant
“made no complaints or seemed to be out of sorts” and that the appellant “appeared
normal.” Sergeant Wilkie also said the appellant “seemed to commiunicate okay, and he
appeared to read well and speak well.”

       On cross-examination, Sergeant Wilkie testified that the appellant did not indicate
that he was confused or did not understand what was happening. The appellant never
said he was in pain.

        Dr. James Walker testified for the appellant that he was a forensic
neuropsychologist, which he described as “simply a clinical psychologist who has
additional training and experience in dealing with brain dysfunction and brain disease.”
On August 29, 2012, Dr. Walker met with and evaluated the appellant. Prior to the
appellant‟s evaluation, Dr. Walker had reviewed the appellant‟s school, medical, mental
health, and jail records. Dr. Walker said that at seven years old, the appellant‟s IQ was
thirty-two, which “put [him] in the bottom first percentile.” A couple of years later, the
appellant‟s overall score on the adaptive function scale was sixty-three, which indicated
that “he‟s still having very serious trouble in just doing the basic day-to-day tasks that
everyone has to do to get by.” In 2005, the appellant was administered the Test of
                                            - 14 -
Nonverbal Intelligence in juvenile court and scored eighty-three, which was slightly
below average. Dr. Walker stated that the appellant‟s score “[did not] match with all the
other numbers that we see with Jerome over the years” but that the Test of Nonverbal
Intelligence was “not a very good test for estimating a person‟s overall intelligence
level.” Dr. Walker said that he had no doubt the appellant was of limited intelligence and
that his meeting with the appellant “simply confirmed that, both in terms of my
observations and my testing of him.” Dr. Walker diagnosed the appellant as having mild
mental retardation and concluded that he was “marginally” competent for trial.

       Dr. Walker testified that he reviewed the appellant‟s statement to Sergeant Pruitt.
Dr. Walker said that the statement took him “about twenty seconds” to read and that he
wondered what else happened during the interivew “besides just those simple questions
and answers that were there.” The appellant told Dr. Walker that the officers had been
very coercive and threatening and that he was intoxicated when he gave the statement.
Dr. Walker noted that the appellant told the officers he was not intoxicated. Dr. Walker
said the appellant had been shot in the arm three days before his interview with Sergeant
Pruitt and had been sent home with a prescription for hydrocodone. Although the
appellant told Segeant Pruitt that he did not take any medication on the day of his
interview, the appellant told Dr. Walker that he had taken four hydrocodone pills. Dr.
Walker stated, “You take a man of limited intelligence and you bathe that same brain in
alcohol and drugs, it‟s functioning even less efficiently, so he‟s even less able to make
decisions and to think independently in a reasonable, rational fashion.” Dr. Walker stated
that “people aren‟t at their best when they‟re hungry and tired” and that “certainly, that
might have had some bearing on his mental state.” Dr. Walker concluded that the
appellant was

             a man who‟s easily led, is very suggestible, and if you put
             him in a room with people who are smarter and brighter and
             stronger willed than he is, the reliability of what comes out of
             that room might be influenced by the people who are
             questioning him. That‟s the extent of my opinion in this
             matter.

      On cross-examination, Dr. Walker acknowledged that although the appellant was
susceptible to going along with what other people said, the appellant maintained that he
was not the shooter in this case. Regarding the appellant‟s rights, Dr. Walker stated as
follows:

             I don‟t see any information that says that he was not able to
             intelligently and voluntarily waive his rights. I just don‟t
             think that his intelligence and knowingness is that of the
                                          - 15 -
             average person. He‟s a very limited person, who in that
             context was waiving those rights as best as he could under the
             circumstances.

Dr. Walker acknowledged that the appellant was “grossly dishonest” with him.
Specifically, the appellant was dishonest about when the appellant was shot and whether
he was under the influence during his police interviews. Dr. Walker said the appellant
malingered, “appeared to be very determined to be deceptive with me,” and put forth a
poor effort throughout the examination. Dr. Walker said that the appellant “seemed to be
wanting to appear to be very impaired with regard to his memory, that he just didn‟t
understand things, that he didn‟t remember things, he couldn‟t remember from one
moment to the next what he had been told.”

      On redirect examination, Dr. Walker testified that a lot of people malingered
during their evaluations. He said that he factored the appellant‟s malingering into his
opinions and that “it doesn‟t change any of them.”

       The trial court ruled that the testimony failed to establish that the appellant was
mentally retarded or unable to waive his Miranda rights. The court noted that nothing
indicated the appellant was experiencing “excruciating” pain from his gunshot wound at
the time of his interviews and that Dr. Walker testified that the appellant was competent
and capable of waiving his rights. The court acknowledged that the appellant had a low
IQ but stated that the evidence failed to show his IQ was so low that it prevented him
from being able to waive his rights knowingly, intelligently, and voluntarily. The court
found that the appellant was not deprived of food or medication and that he was “given
what he asked for.” Thus, the court denied the appellant‟s motion to suppress his
statement.

       Generally, the Fifth Amendment to the United States Constitution and article I,
section 9 of the Tennessee Constitution provide a privilege against self-incrimination to
those accused of criminal activity, making an inquiry into the voluntariness of a
confession necessary. See State v. Callahan, 979 S.W.2d 577, 581 (Tenn. 1998). As our
supreme court has explained,

             In Miranda v. Arizona, 384 U.S. 436, 444, 86 S. Ct. 1602,
             1612 (1966), the United States Supreme Court held that “the
             prosecution may not use statements, whether exculpatory or
             inculpatory, stemming from custodial interrogation of the
             defendant unless it demonstrates the use of procedural
             safeguards effective to secure the privilege against self-
             incrimination.” The procedural safeguards must include
                                          - 16 -
              warnings prior to any custodial questioning that an accused
              has the right to remain silent, that any statement he makes
              may be used against him, and that he has the right to an
              attorney.

State v. Blackstock, 19 S.W.3d 200, 207 (Tenn. 2000). Miranda warnings are necessary
only in situations involving custodial interrogation or its functional equivalent. See, e.g.,
Rhode Island v. Innis, 446 U.S. 291, 300-01 (1980); State v. Dailey, 273 S.W.3d 94, 102-
03 (Tenn. 2009).

        Our courts look to the totality of the circumstances surrounding the interrogation
to determine if the criteria for a proper waiver are met. See State v. Van Tran, 864
S.W.2d 465, 472-73 (Tenn. 1993). In doing so, we consider the following factors
regarding the voluntariness of a confession: (1) the appellant‟s age, education or
intelligence level, and previous experience with the police; (2) the repeated and
prolonged nature of the interrogation; (3) the length of detention prior to the confession;
(4) the lack of any advice as to constitutional rights; (5) the unnecessary delay in bringing
the appellant before the magistrate prior to the confession; (6) the appellant‟s intoxication
or ill health at the time the confession was given; (7) deprivation of food, sleep, or
medical attention; (8) any physical abuse; and (9) threats of abuse. See State v.
Huddleston, 924 S.W.2d 666, 671 (Tenn. 1996). “„[N]o single factor, such as IQ, is
necessarily determinative in deciding whether a person was capable of knowingly and
intelligently waiving, and [did] so waive, the constitutional rights embraced in the
Miranda rubric.‟” Blackstock, 19 S.W.3d at 208 (quoting Fairchild v. Lockhart, 744 F.
Supp. 1429, 1453 (E.D. Ark. 1989)). Furthermore, this court has stated,

              Coercive police activity is a necessary prerequisite in order to
              find a confession involuntary. The crucial question is
              whether the behavior of the state‟s officials was such as to
              overbear [Appellant‟s] will to resist and bring about
              confessions not freely self-determined. The question must be
              answered with complete disregard of whether or not the
              accused was truthful in the statement.

State v. Phillips, 30 S.W.3d 372, 377 (Tenn. Crim. App. 2000) (quotation marks and
citations omitted).

       Here, the appellant was twenty years old when he gave his statement. The
appellant dropped out of high school in the eleventh grade but could read. Sergeant Pruitt
advised the appellant of his rights, the appellant signed a waiver of rights form, and Dr.
Walker concluded that, although the appellant had a low IQ, he was intelligent enough to
                                            - 17 -
understand his rights and waive them. Sergeant Pruitt testified that the appellant never
indicated that he did not understand. Lieutenant Murray and Sergeant Wilkie, who
interviewed the appellant shortly after Sergeant Pruitt, also testified that the appellant
seemed to understand what was happening. According to the appellant‟s presentence
report, he had a lengthy criminal history, including numerous convictions of simple
assault. The appellant gave his statement to Sergeant Pruitt just hours after his arrest and
told the officer that he was not intoxicated or physically ill. Although the appellant
complained of pain from a gunshot wound at the beginning of his interview, Sergeant
Pruitt gave him some over-the-counter pain medication, and he did not complain further.
The appellant also did not complain of being deprived of sleep or food, and when
Sergeant Pruitt offered to let him go to the restroom and get something to eat, he
declined. The appellant was not physically abused, and Sergeant Pruitt denied
threatening the appellant. In short, the Huddleston factors do not weigh in favor of
finding that the appellant‟s statement was unknowing, unintelligent, or involuntary.

                         C. Trial Court‟s Questioning the Victim

        The appellant contends that the trial court commented on the evidence during its
questioning of the victim, the State‟s “key” witness, and bolstered the victim‟s
credibility. The State argues that the court remained neutral in its questioning and limited
its questions to clarifying the victim‟s testimony. The appellant responds that the court
went beyond clarifying and repeatedly asked suggestive questions, providing direction
for the victim‟s testimony. We conclude that the appellant is not entitled to relief.

      During the victim‟s redirect testimony, the State began asking questions to clarify
how he learned the robbers‟ names. The following colloquy then occurred:

                     Q. Tell, the jury, how did that happen? How did you
              find out the name[s]? Did [people] tell you, or did you tell
              them?

                     A. I told them.

                    Q. You told them the name[s] or you told them -- I‟m
              confusing myself now.

                     [THE STATE]: Strike that.

                     THE COURT: Mr. Robinson, what [the State] is
              asking you, you did not know the names of the folks that shot
              you; is that correct?
                                           - 18 -
      THE WITNESS: Yes, sir.

      THE COURT: But you knew the faces?

      THE WITNESS: Yes, sir.

       THE COURT: And you had seen -- and I think you
told the jury you had seen them over in the Peppertree
Apartments; is that correct?

      THE WITNESS: Yes, sir.

       THE COURT: Now, when you asked your friends,
your friend girl, and you asked the other person --

      THE WITNESS: Yes, sir.

      THE COURT: -- did they tell you that those are the
person -- people that shot you?

      THE WITNESS: Yes, sir.

       THE COURT: Now, did they tell you that, “This is
the person that shot you,” or did you tell them, “This is the
person that shot me, and I‟m trying to find out the name of
the person”?

      [DEFENSE COUNSEL]: Your Honor?

       THE COURT: [Defense counsel], don‟t intererrupt
me when I‟m asking questions, please, sir. I‟m trying to
clarify this so we can move on. This man has been on the
witness stand since 11:00 this morning. And this is going to
come to an end.

      Do you understand the question, sir?

      THE WITNESS: Yes, sir.

      THE COURT:           Now, when you asked those
                            - 19 -
             questions, did you tell them who had shot you and you were
             trying to find out the names, or did these people tell you that
             these are the folks that had shot you?

                    THE WITNESS: The first question you said.

                   THE COURT: Okay. Now, I can‟t say. You tell me
             what you did.

                    THE WITNESS: They told me [their] names.

                    THE COURT: Okay. And did -- were you trying to
             find out the names of the people that shot you or trying to find
             out the faces of the people that shot you?

                   THE WITNESS:           I was trying to find out [their]
             names.

                    THE COURT: Okay. So when you had these
             discussions, did somebody suggest to you who had shot you,
             or did you know who had allegedly shot you?

                    THE WITNESS: I know who had shot me.

                    THE COURT: [State], you may proceed.

                    [THE STATE]: Thank you, judge.

       The next day, prior to any testimony, defense counsel asked to address the court,
and the following exchange occurred:

                   [DEFENSE COUNSEL]: . . . . Your Honor, you
             may recall yesterday, during Mr. Robinson‟s questioning, . . .
             Your Honor interjected and began to question Mr. Robinson.

                    THE COURT: Yes, sir.

                    [DEFENSE COUNSEL]: And I attempted to address
             Your Honor. I don‟t recall the words. The court reporter will
             have that reflected in the record. But --

                                          - 20 -
      THE COURT: I think what I exactly said is, [defense
counsel], “Please don‟t interrupt me.”

       ....

       [DEFENSE COUNSEL]: Yes, sir. “Don‟t interrupt
me.” And you turned around, Your Honor, and looked at me
and, basically, let me -- you would not let me object to it. I
believe the rules . . . allow the Court to question, which you
are entitled to under your purview as the Court, but they
allow me to either object at that time or at a time shortly
thereafter. I think that‟s what the rules say.

       Your Honor, I‟m very concerned, not only about how
Your Honor -- and I know you -- the Court is human -- but
how Your Honor addressed me, but, also, the context,
because after you addressed me and said, “[defense counsel],
don‟t interrupt me,” in an elevated tone --

       ....

       THE COURT: [Defense counsel], if you have a
motion to make, please make the motion. Because here we
go again. Every time we get ready to start trial, we need to
take up ancillary issues that delay the trial again. It is Friday
afternoon. I told the jury we would probably be finished by
Friday. It‟s beginning to look like it‟s not going to be done
by Friday. So if you have a motion, please make it, and
please make it concisely, and I will certainly let you make
any motion that you want.

       [DEFENSE COUNSEL]: Your Honor, I was trying
to articulate the grounds, but if you want me to just rush
through it, I will.

         THE COURT: No, sir. You‟re asking or saying,
“This is what I think you said.” The record reflects what I
said . . . . So any -- any motions that you want to make, please
make it. I‟ll give you all the time that you need to make the
motion.

                              - 21 -
       [DEFENSE COUNSEL]: Yes, sir. And I know --
and Your Honor, I sense the Court is getting frustrated with
us, but, Your Honor, I would just point out for the record,
we‟re not delaying. Your Honor does have a docket every
morning, but you‟re getting frustrated with us about the time
we‟re starting every day, and you have made comments
repeatedly during this case about how long the motions have
taken. And it seems like the Court is addressing it towards
counsel and the Defense, Your Honor. And I have to, as a
zealous advocate for my client, do what I believe to be
important for the record. And Your Honor can shut me down
at any point. That‟s fine. You control your Court. But I have
to address these things as I see -- as they come forward, Your
Honor. If I don‟t do it, and Your Honor knows this, you‟ve
read the law, I‟m not doing my job. And so we have that
balancing issue, Your Honor.

       But, let me make my motion. Your Honor, the point is
-- and I wasn‟t even finished -- the point is --

       THE COURT: . . . [T]his is what I mean . . . . You
spent all this time saying things that are not relevant to the
motion, and all these sidebar comments that you‟re making
are not relevant . . . . “The point is, I was not even finished.”
I‟m trying to let you finish. That -- I mean, that comment was
not necessary.

      Now, sir, please make the motion that you have to
make, please, sir.

        [DEFENSE COUNSEL]: All right, Your Honor. The
other aspect of this motion that I make before the court is the
comment that Your Honor made regarding how long Mr.
Robinson had been on the stand. Your Honor indicated,
“This man has been on the stand since 11:00 a.m.” And I
don‟t quote you on that directly, but it was something to that
effect.

       THE COURT: That is what I said, yes, sir.

       [DEFENSE COUNSEL]:              And that‟s problematic,
                              - 22 -
              Your Honor, in context. And the reason is because you‟re
              now commenting on the crediblity of a witness at that point. .
              . . In the context of -- your comment was that, “This man is
              maybe tired, he‟s been on the stand since 11:00 a.m.” You‟re
              commenting on the credibility of a witness before the witness
              even said anything about being fatigued or tired. You sit in a
              special position as the Court, so here‟s my motion.

                     I‟m asking, first, for a mistrial. If you deny that,
              alternatively, I‟m asking for you to address the jury about this
              -- the dialogue that you had in front of the jury and maybe
              give some instruction regarding that. There are already
              instructions in there, but we believe the naure of the -- the --
              how that came across to the jury was improper, and I think
              the jury needs some instruction if Your Honor is not inclined
              to grant a mistrial.

        The trial court advised defense counsel that the victim had been questioned about
the robbers‟ names “mutiple times”; that the repeated questioning “was causing
frustration for the jury”; and that pursuant to Rule 611, Tennessee Rules of Evidence, the
court “was simply trying . . . to exercise control over the presentation of the evidence
when necessary.” The court noted that it interrupted the State‟s questioning of the victim,
not defense counsel, and that it did so “so that we could get this done, get it over with and
move on in this trial.” The court denied counsel‟s request for a mistrial, but agreed to
give a jury instruction. The trial court then stated as follows:

                     I don‟t interrupt lawyers, and I take offense,
              professional offense, when lawyers interrupt the Court. I do
              not interrupt lawyers, period, unless I have to, and I
              interrupted [the State] because I had to. And then to be doing
              my job and my obligation under the law and, all of a sudden,
              to have you jump up to tell me that you want to interrupt me,
              [defense counsel], that‟s a professional discourtesy, in my
              opinion.

              [I]t is my obligation to treat everyone with courtesy, dignity,
              respect and civility, and I extend that to everyone. And it is
              something that the Court would require of lawyers . . . . And
              when lawyers interrupt judges, there are some judges,
              [defense counsel], that would have yelled at you, would have
              screamed at you and would have -- under the [D*****] case,
                                            - 23 -
                as [that judge] did to the lawyers in that case, his conduct, the
                Court may have taken some exception to -- and I don‟t do
                that. I don‟t scream at lawyers, I don‟t raise my voice[] at
                lawyers, I don‟t undress lawyers the way that [some] other
                judges would have done.

                         ....

                        But in the [D*****] case, I want to be clear that the
                [D*****] case is not anything like this case. The [D*****]
                case, [that judge] started yelling and screaming at lawyers,
                literally yelling and screaming at lawyers. It was all on TV
                where he was yelling and screaming at lawyers and telling
                them to sit down, shut up, don‟t say anything else, or words to
                that effect. It was a very hostile environment, and he came
                back and apologized because, as [that judge] is wont to do, he
                loses his temper, and he starts yelling and screaming at
                people, and then he feels apologetic because he realizes he
                should not have done it.

                       I would never -- and this is not a criticism of [that
                judge], but I would never engage in that kind of repartee with
                jurors or lawyers in front of or outside of the presence of the
                jury. [That judge] and I have totally different personalitities.
                And as I said a few minutes ago, had it been Division X or
                Division VIII or some other courts in this building, he would
                have undressed -- those judges would have undressed the
                lawyer, would have yelled, would have screamed, and it
                becomes very unpleasant. And I try really hard not to do
                that.1

        When the jury returned to the courtroom, the court instructed the jurors as follows:

                       It is the Court‟s -- as I told you during the preliminary
                instructions, it is my obligation to make sure that both sides
                are getting a fair trial in this case, and I do not try to interrupt
                lawyers unless I think they get to a point where they‟re asking
                questions that may have been addressed already. So when I
                interrupted [the State], it was not anything needed or intended
        1
           Although the trial court referred to a specific case and specific judges, we have chosen not to
identify them by name.
                                                    - 24 -
             to indicate that the State of Tennessee was doing anything
             improper. And when I told [defense counsel] not to interrupt
             the Court, it was not anything to indicate that [defense
             counsel] was doing anything improper. I just felt simply that
             Mr. Robinson‟s testimony needed to be brought to a
             conclusion and that no other questions needed to be asked
             about the particular subject that [the State] was still asking
             questions on.

       The appellant contends that that the trial court‟s questions “reflected the judge‟s
opinion of the case” and “made the witness look as if he was more credible or gave the
jury the impression that the Trial Court was protecting him.” In support of his argument,
the appellant relies on another incident in which the trial court interrupted the State‟s
redirect examination of the victim and questioned him as follows:

                     [THE STATE]: Okay. And you told the jury earlier
             that you were shown another photospread where the person
             that is not there, correct?

                    A. Yes, ma‟am.

                   Q. Do you know who was in that photospread of the
             people that the person was not there?

                    A. No, ma‟am.

                   Q.    Could Quientel Collins have been in that
             photspread?

                    A. I don‟t know.

                    [DEFENSE COUNSEL]: Objection.

                    THE COURT: [Defense counsel], your question [on
             cross-examination] was whether or not he had seen a
             photograph of Quientel Collins.

                    Mr. Robinson, do you know Quientel Collins?

                    THE WITNESS: No, sir.

                                          - 25 -
                    THE COURT: If he walked in the Courtroom today,
              would you know him?

                     THE WITNESS: No, sir.

                    THE COURT: So if somebody showed you a
              photospread that had a photograph of a Quientel Collins in it,
              would you be able to recognize him?

                     THE WITNESS: No, sir.

                     THE COURT: [The State] may proceed.

        “The propriety, scope, manner and control of examination of witnesses is within
the trial court‟s discretion.” State v. Harris, 839 S.W.2d 54, 72 (Tenn. 1992). Moreover,
Tennessee Rule of Evidence 611(a) provides that “[t]he court shall exercise appropriate
control over the presentation of evidence and conduct of the trial when necessary to avoid
abuse by counsel.”

        “The trial judge may, in the exercise of discretion and with use of restraint, ask
questions of witnesses to clear up confusion in the testimony of a witness.” State v.
Hardin, 691 S.W.2d 578, 581 (Tenn. Crim. App. 1985). Questions “which tend to . . .
expedite the proceeding” also are permitted. State v. Franklin E. Harris, Jr., No. 02C01-
9308-CR-00172, 1994 WL 201830, at *3 (Tenn. Crim. App. at Jackson, May 25, 1994)
(citing State v. Hunt, 665 S.W.2d 751, 755 (Tenn. Crim. App. 1984)). However, our
supreme court has observed that article VI, section 9 of the Tennessee Constitution
prohibits judges from commenting upon the credibility of witnesses or otherwise
expressing an opinion concerning the weight of the evidence presented during a trial.
State v. Suttles, 767 S.W.2d 403, 406 (Tenn. 1989). “[T]rial judges should always use
restraint and not interject themselves into a role in a trial which may be perceived as that
of an advocate rather than an impartial arbiter.” State v. Riels, 216 S.W.3d 737, 747
(Tenn. 2007). “Unless the record shows the trial judge has so far questioned a witness in
such a manner to clearly show the accused has been prejudiced, a new trial will not be
granted.” Hardin, 691 S.W.2d at 581 (citing Pique v. State, 480 S.W.2d 546 (Tenn.
Crim. App. 1971)).

        Turning to the instant case, we note that prior to both instances of the trial court‟s
questioning the victim, the State asked the victim a couple of confusing questions. In
fact, the prosecutor stated at one point that she was confusing herself. We further note
that the trial court interrupted the State and questioned the victim while the State was
attempting to ask him about testimony that had already been presented during direct
                                            - 26 -
examination and cross-examination. Although the trial court‟s questioning of the victim
regarding Quientel Collins was brief, the trial court questioned the victim more
extensively about how he was able to learn the robbers‟ names. Regardless, the trial
court instructed the jury, as requested by the appellant, that neither the State nor the
appellant had done anything improper and that the court was only trying to clarify the
victim‟s testimony and expedite the trial. We generally presume that a jury has followed
the trial court‟s instructions. See State v. Butler, 880 S.W.2d 395, 399 (Tenn. Crim. App.
1994). Finally, the court did not make any specific comments about the evidence or the
victim‟s credibility, and nothing indicates that the trial court‟s questioning caused
prejudice to the appellant. Accordingly, we conclude that the appellant is not entitled to
relief on this issue.

        That said, we must address some of the comments made by the trial judge.
Explaining that he did not “raise [his] voice[] at lawyers,” the judge contrasted his
restraint with the lack thereof by other judges, whom he named, saying that he did not
“undress lawyers” as they would have done. Referring then to a heavily publicized
multiple murder case tried several years earlier, the judge explained that he did not
engage in yelling and screaming at lawyers, which the other judge, whom he again
identified by name, had done in that case. The judge continued that “had you done to
other judges what you did to me yesterday, they would have undressed you, but I don‟t
do that, because I try to treat people courteously.”

       While it is admirable that the trial court in this matter understands the importance
of acting with restraint when he believes that trial counsel has committed a “professional
discourtesy” regarding the judge, he should be mindful of the Code of Judicial Conduct.
Tennessee Supreme Court Rule 10, Canon 1, Rule 1.2, requires that judges “shall act at
all times in a manner that promotes public confidence in the independence, integrity, and
impartiality of the judiciary, and shall avoid impropriety and the appearance of
impropriety.” Disparaging other judges to promote oneself does not promote public
confidence in the integrity of the judiciary.

                                  D. Motion to Recuse

       In a related argument, the appellant contends that the trial court should have
granted his motion to recuse based upon the court‟s questioning of the victim, the court‟s
“very abrupt and seemingly disgruntled” response to defense counsel‟s objection to the
questioning, and the “contentious” relationship between the court and defense counsel.
The State argues that the appellant has waived the issue. We agree with the State.

      The record reflects that the appellant filed a motion to recuse on April 17, 2014,
almost three months after the jury convicted the appellant and almost two months after
                                           - 27 -
the trial court sentenced him. The trial court found the motion to be untimely. “A
motion for recusal should be filed when the facts forming the basis of that motion
become known.” Bean v. Bailey, 280 S.W.3d 798, 803 (Tenn. 2009) (citing Davis v.
Tenn. Dep‟t of Employment Sec., 23 S.W.3d 304, 313 (Tenn. Ct. App. 1999)).
Furthermore, a defendant‟s failure to file a motion to recuse in a timely manner may
result in a waiver of his or her complaint about the judge‟s impartiality. Id.

       Although the appellant complains about the trial court‟s conduct and demeanor
during the trial, he waited until several months after the trial to file his motion. Therefore,
we agree that the motion was untimely and that the issue has been waived. See Tenn. R.
App. P. 36(a).

                                     E. Prior Bad Acts

      The appellant contends that the trial court erred by admitting proof of other bad
acts when it allowed the State to play the recording of his jailhouse telephone
conversation with his mother and when it allowed Kandace Turley to testify about his and
Brown‟s preparing to commit a robbery. The State argues that the trial court did not
admit any evidence of prior bad acts. We conclude that the trial court erred and that we
cannot say the error was harmless.

        Before trial, the appellant filed a motion in limine to exclude the State‟s playing
for the jury the recorded jailhouse telephone call in which the appellant told his mother,
“I admitted to two robberies.” At a hearing on the motion, defense counsel argued that
the trial court should prohibit the State‟s introduction of the call because the appellant
was being tried for only one robbery. The State advised the court that three hours prior to
the appellant‟s conversation with his mother, he admitted to police that he committed the
robbery involving the victim and a second robbery involving two other individuals;
therefore, there was “no doubt” that one of the robberies the appellant was referring to in
the telephone conversation was that of the victim. The trial court ruled that “[i]t has, in
fact, been proven by clear and convincing evidence. This is an admission by the
Defendant.” The court agreed with the appellant that the jury should not hear him admit
to two robberies when he was on trial for one robbery. However, the court held that the
appellant‟s saying he committed a robbery was relevant to this case and that the probative
value of the evidence was not substantially outweighed by the danger of unfair prejudice.
The court ordered that the State prepare a transcript of the recording for the jury in which
it substituted the appellant‟s saying “I admitted to a robbery” for “I admitted to two
robberies.”

      Before opening statements, the trial court noted for the record that the State had
been able to alter the recording so that the jury could hear the appellant say “a robbery”
                                             - 28 -
instead of “two robberies.” Defense counsel again objected to the State‟s playing the
recording, arguing that this was an issue regarding bad acts governed by Tennessee Rule
of Evidence 404(b), not an issue of relevance governed by Rule 403. Defense counsel
requested that the trial court determine whether the appellant‟s statement was admissible
under Rule 404(b), and the trial court stated as follows:

               This is not a 404(b) issue. This is an admission made by your
               client, allegedly, in which he admitted that he has committed
               the crime for which he is on trial. This is not other conduct.
               This is not other wrongs or acts or wrongdoing. This is not a
               404(b) issue.

                       The State of Tennessee is not asking to bring in proof
               of other extraneous offenses that may have been committed
               by your client to show a pattern or anything else that a 404(b)
               would allow if it is other conduct. And 404(b) goes to other
               crimes, other wrongs, other acts. And this is not other crimes,
               acts, or wrongs; that is, “I am having to do some time for this
               robbery because I did it.”

(Emphasis added.)

       Defense counsel argued that the State had failed to present any evidence that the
appellant was admitting to the crime at issue and asked if the trial court was “finding . . .
as a matter of fact . . . that, indeed, that call . . . is specifically directed toward the robbery
of Jarvis Robinson.” The trial court responded,

               [T]hese are factual issues. I don‟t determine the facts.
               There‟s a legal question that is before me as to whether or not
               the tape is, in fact, admissible. I‟ve ruled that the tape is
               admissible. Factual issues are determined by a jury.

                      ....

                       So, no, I‟m not making a factual determination. I can‟t
               make factual determinations. But a legal determination, I
               made a legal determination, and the jury can give any
               evidence whatever weight they choose to give it. Admissible,
               yes, it is legally admissible. Factually, whatever weight the
               jury wants to give it, that‟s a -- that‟s a factual issue that‟s
               reserved for the trier of fact.
                                              - 29 -
        Shortly after the trial court‟s ruling, defense counsel also objected to Kandace
Turley‟s proposed testimony regarding the appellant and Brown being at her apartment
about one week before Brown‟s arrest. As with the jailhouse recording, defense counsel
argued that Turley‟s testimony was prohibited by Tennessee Rule of Evidence 404(b)
because it related to another crime, not the robbery and shooting of the victim. The State
advised the court that Turley was going to testify that the incident at her apartment
occurred about one week before Brown‟s October 11, 2010 arrest. The State argued that
“[u]nless I don‟t understand my math, that makes it October the 4th of 2010” and that the
incident at Turley‟s apartment was “absolutely dealing with this case, it‟s dealing with no
other case.” The trial court ruled that Turley‟s testimony was “a fact question” and that
“if the jury wants to believe it has nothing to do with this robbery, that‟s up to the jury. If
the jury wants to believe that she‟s totally mistaken, that‟s up to the jury. Those are
factual issues which I do not rule on.”

        Kandace Turley testified as the State‟s first witness that about one week before
Brown was arrested in this case, the appellant arrived at her apartment. About thirty
mintues later, the appellant and Brown emerged from the back bedroom, and the
appellant told Turley that they were going to “go hit a lick,” meaning commit a robbery.
The appellant, who had a handgun, put a t-shirt over his head, and Brown, who had a
large gun the size of a shotgun, wrapped a hoodie around his head. Turley said it was
still daylight when the two men left her apartment.

      At that point, defense counsel objected, asked to approach the bench, and stated as
follows:

              Your Honor, just briefly, this is why I wanted to have a jury-
              out hearing with this witness. She‟s now testified that the
              alleged incident that she‟s now talking about occurred when it
              was getting dark, and I think that goes to whether or not she‟s
              talking about something else or not. And I think that goes
              under [the] clear and convincing aspect. Are we talking about
              another crime, robbery, act? It‟s clear that the record in this
              case reflects that this occurred at nine, approximately 9:00.
              This is October. It‟s clear that, you know, this could be a
              totally, entirely separate incident, so that they go right back
              where we indicated, and I just wanted to make a record of
              that.

The trial court overruled the objection, stating, “[A]gain, these are factual issues. The
testimony is admissible, and the weight is a fact question for the jury.”
                                             - 30 -
       Relevant evidence is “evidence having any tendency to make the existence of any
fact that is of consequence to the determination of the action more probable or less
probable than it would be without the evidence.” Tenn. R. Evid. 401. Tennessee Rule of
Evidence 402 provides that “[a]ll relevant evidence is admissible except as [otherwise]
provided. . . . Evidence which is not relevant is not admissible.” However, even relevant
evidence “may be excluded if its probative value is substantially outweighed by the
danger of unfair prejudice, confusion of the issues, or misleading the jury, or by
considerations of undue delay, waste of time, or needless presentation of cumulative
evidence.” Tenn. R. Evid. 403.

              The determination of whether proffered evidence is relevant
              in accordance with Tenn. R. Evid. 402 is left to the discretion
              of the trial judge, State v. Forbes, 918 S.W.2d 431, 449
              (Tenn. Crim. App. 1995), as is the determination pursuant to
              Rule 403, Tenn. R. Evid., of whether the probative value of
              evidence is substantially outweighed by the possibility of
              prejudice. State v. Burlison, 868 S.W.2d 713, 720-721 (Tenn.
              Crim. App. 1993). See also State v. Williamson, 919 S.W.2d
69, 78 (Tenn. Crim. App. 1995). In making these decisions,
              the trial court must consider the questions of fact that the jury
              will have to consider in determining the accused‟s guilt as
              well as other evidence that has been introduced during the
              course of the trial. Williamson, 919 S.W.2d at 78.

State v. Kennedy, 7 S.W.3d 58, 68 (Tenn. Crim. App. 1999)

       Generally, a party may not introduce evidence of an individual‟s character or a
particular character trait in order to prove that the individual acted in conformity with that
character or trait at a certain time. Tenn. R. Evid. 404(a). Similarly, evidence “of other
crimes, wrongs, or acts is not admissible to prove the character of a person in order to
show action in conformity with the character trait.” Tenn. R. Evid. 404(b). Such
evidence may be admitted for other purposes, though, if relevant to some matter actually
at issue in the case and if its probative value is not outweighed by the danger of its
prejudicial effect. Tenn. R. Evid. 404(b); State v. Wyrick, 62 S.W.3d 751, 771 (Tenn.
Crim. App. 2001). Issues to which such evidence may be relevant include identity,
motive, common scheme or plan, intent, or the rebuttal of accident or mistake defenses.
Tenn. R. Evid. 404(b), Advisory Comm‟n Cmts. Before the trial court may permit
evidence of a prior crime, wrong, or act, the following procedures must be met:

                     (1) The court upon request must hold a hearing outside
                                            - 31 -
              the jury‟s presence;

                      (2) The court must determine that a material issue
              exists other than conduct conforming with a character trait
              and must upon request state on the record the material issue,
              the ruling and the reasons for admitting the evidence;

                    (3) The court must find proof of the other crime,
              wrong, or act to be clear and convincing; and

                     (4) The court must exclude the evidence if its
              probative value is outweighed by the danger of unfair
              prejudice.

Tenn. R. Evid. 404(b). Provided that the trial court has complied with these procedures,
this court will not overturn the trial court‟s decision to admit or exclude evidence under
Rule 404(b) absent an abuse of discretion. State v. DuBose, 953 S.W.2d 649, 652 (Tenn.
1997).

       As to the recorded call, the trial court ruled that it was relevant to the robbery of
the victim and that 404(b) was not implicated because the State was not offering other
bad act evidence. However, we are puzzled as to how the court could determine that the
appellant was admitting to robbing the victim without hearing proof on the issue. The
State advised the court that the appellant had admitted to two robberies, one of which was
the robbery of the victim, just three hours before his conversation with his mother, but
called no witnesses to testify to that evidence. Thus, the appellant had no opportunity to
challenge the State‟s claim that the appellant was admitting to robbing the victim.
Therefore, we conclude that the trial court erred.

       As to Turley‟s testimony, the trial court should have heard Turley testify outside
the presence of the jury and should have determined whether the incident at her
apartment was part of the robbery and shooting of the victim. If the court had ruled that
the incident was the precursor to the crime at issue and admissible pursuant to Tennessee
Rules of Evidence 401, 402, and 403, then no 404(b) hearing was necessary. However, if
the court had found that the incident was not related to the robbery of the victim but to
some other robbery, then a 404(b) hearing would have been needed to dermine the
admissiblity of Turley‟s testimony.

      Next, we must determine the effect of the errors, specifically whether they “„more
probably than not affected the judgment or would result in prejudice to the judicial
process.‟” State v. Rodriguez, 254 S.W.3d 361, 371 (Tenn. 2008) (quoting Tenn. R.
                                           - 32 -
App. P. 36(b)). The victim‟s testimony that he recognized the appellant during the
robbery and the appellant‟s admitting to the robbery were strong evidence of his guilt.
However, Sergeant Pruitt testified during a suppression hearing that the appellant “was
responsible for several robberies.” Therefore, it was crucial for the trial court to
determine properly whether the jailhouse call and Turley‟s testimony related to the
victim‟s robbery or a different robbery so that the court could then conduct the proper
404(b) analysis if necessary. We note that Turley‟s testimony that the victim was
wearing a t-shirt over his head, that Brown was wearing a hoodie over his head, and that
the men left her apartment while it was still light outside conflicted with the victim‟s
testimony that the robbers were wearing ski masks and approached him while it was dark
and seriously calls into question whether the two incidents were related. In other words,
the jury likely heard propensity evidence without the trial court‟s conducting the proper
404(b) analysis. Therefore, we cannot say that the trial court‟s error was harmless and
conclude that the appellant is entitled to a new trial.

                          F. Statement by Co-defendant Brown

       The appellant contends that the trial court erred by ruling that Sergeant Pruitt
could testify about a statement made by co-defendant Brown, implicating the appellant.
The State argues that the appellant has waived the issue for failing to raise it in his
motion for new trial. We agree that the issue has been waived. See Tenn. R. App. P.
3(e).

                               G. Prosecutorial Misconduct

        The appellant claims that the State committed prosecutorial misconduct during
closing arguments. The State argues that the appellant is not entitled to relief because the
trial court gave a curative instruction that addressed the appellant‟s concerns, nothing
indicates that the prosecutor‟s comments prejudiced the jury, and the State‟s case was
“overwhelmingly strong.” We agree with the State that the appellant is not entitled to
relief on this issue.

       The appellant complains that the State committed prosecutorial misconduct when
the prosecutor stated during her closing argument:

                      And then you get to decide, . . . was [the victim]
              testifying willfully falsely, or was he mistaken? And so look
              at your instructions on prior inconsistent statements
              impeachment, look at your instructions on credibility, and
              then lay them out. Do they matter? Are they important? And
              was he honestly mistaken, or was he willfully testifying
                                           - 33 -
              falsely? And I submit, ladies and gentlemen, from what you
              saw of Jarvis Robinson, God bless him, he‟s not the smartest
              tool in the toolbox, but you saw him honestly try to answer
              every single question the best he could. And I submit, he‟s
              not capable of willful deceit.

Defense counsel objected, and the trial court instructed the jury as follows:

              [L]awyers cannot vouch for the credibility of witnesses. They
              can‟t tell you that they think somebody has been honest. They
              can tell you that based on the proof, that it is your
              determination to make a decision as to whether or not a
              person has been honest.

                     So [the prosecutor] is not -- and she cannot vouch for
              whether or not Mr. Robinson or any other witness has been
              truthful. What she‟s telling you is that -- and I will let her tell
              you what she‟s telling you, but lawyers can‟t tell you, “I think
              the person has been truthful,” “I think the person has been
              untruthful.” That is really one hundred percent (100%)
              within your province as to whether or not you think a person
              has been truthful.

The prosecutor then continued with her argument, stating, “And it‟s absolutely up to you,
and I‟m asking you to use your common sense and reason based on what you see. I
submit simply that when you do that, that will be what you find.”

        It is well-established that closing argument is an important tool for both parties
during a trial; thus, counsel is generally given wide latitude during closing argument, and
the trial court is granted wide discretion in controlling closing arguments. See State v.
Carruthers, 35 S.W.3d 516, 577-78 (Tenn. 2000) (appendix). “Notwithstanding such,
arguments must be temperate, based upon the evidence introduced at trial, relevant to the
issues being tried, and not otherwise improper under the facts or law.” State v. Goltz,
111 S.W.3d 1, 5 (Tenn. Crim. App. 2003).

        In Goltz, 111 S.W.3d at 6, this court outlined “five general areas of prosecutorial
misconduct” that can occur during closing argument: (1) intentionally misleading or
misstating the evidence; (2) expressing a personal belief or opinion as to the truth or
falsity of the evidence or defendant‟s guilt; (3) making statements calculated to inflame
the passions or prejudices of the jury; (4) injecting broader issues than the guilt or
innocence of the accused; and (5) intentionally referring to or arguing facts outside the
                                             - 34 -
record that are not matters of common public knowledge. “In determining whether
statements made in closing argument constitute reversible error, it is necessary to
determine whether the statements were improper and, if so, whether the impropriety
affected the verdict.” State v. Pulliam, 950 S.W.2d 360, 367 (Tenn. Crim. App. 1996). In
connection with this issue, we must examine the following factors:

              “(1) the conduct complained of viewed in context and in light
              of the facts and circumstances of the case[;]

              (2) the curative measures undertaken by the court and the
              prosecution[;]

              (3) the intent of the prosecutor in making the statement[;]

              (4) the cumulative effect of the improper conduct and any
              other errors in the record[; and]

              (5) the relative strength or weakness of the case.”

Id. (quoting Judge v. State, 539 S.W.2d 340, 344 (Tenn. Crim. App. 1976)). We note that
“the Judge factors should only be applied to claims of improper prosecutorial argument,”
as in this case, not claims of unconstitutional prosecutorial comment. State v. Jackson,
444 S.W.3d 554, 591 n.50 (Tenn. 2014). “[T]he State bears the burden of proving
unconstitutional prosecutorial comment or argument harmless beyond a reasonable doubt,
whereas a defendant bears the burden of proving prejudice when prosecutorial argument
is merely improper.” Id.

       We agree with the appellant that the prosecutor was attempting to vouch for the
victim‟s credibility. However, her improper argument was brief. Moreover, the trial
court gave a lengthy instruction that the jurors, not the attorneys, determined the
credibility of the witnesses. As stated previously, we generally presume that a jury has
followed the trial court‟s instructions. See Butler, 880 S.W.2d at 399. Therefore, we
conclude that the appellant is not entitled to relief.

                                   H. Cumulative Error

        Finally, the appellant contends that the combination of errors committed during his
trial denied him a fair trial. We have carefully reviewed the record and have concluded
that the trial court erred by properly failing to determine whether the appellant‟s
statement to his mother and Kandace Turley‟s testimony related to the robbery of the
victim or constituted evidence of other bad acts and by failing to conduct Tennessee Rule
                                           - 35 -
of Evidence 404(b) analysis if necessary. However, we have remedied those errors by
reversing the appellant‟s conviction and remanding the case to the trial court for a new
trial. We find no cumulative error warranting further relief.

                                   III. Conclusion

       Based upon the oral arguments, the record, and the parties‟ briefs, we conclude
that the appellant‟s conviction must be reversed and the case remanded for a new trial.
We also conclude that on remand, the case shall be assigned to a different judge.


                                                  _________________________________
                                                  NORMA MCGEE OGLE, JUDGE




                                         - 36 -